*176In regard to the petition for rehearing, the following opinion was filed:

5 6 7

Per Curiam.
This case was heard at the April term, 3898, of this Court, and the members of the Court being equally divided, as appears by the opinions filed on the 16th of January, 1899, the judgment of the Circuit Court stood affirmed, by virtue of the provisions of the Constitution to that effect. On the 26th day of January, and on the 1st day of February, 1899, the appellant filed petitions for a rehearing, which are now before us for consideration. The petitions are based upon the sole ground that there was a constitutional question involved in the case, and as the entire Court was not agreed as to the proper determination of that question, this Court was bound, under the provisions of sec. 12 of art. V. of the Constitution, to call to its assistance all of the Judges of the Circuit Court, except the Judge who presided at the Circuit Court when the judgment appealed from was rendered, and the rehearing is asked for, for the purpose of having the Circuit Judges called to the assistance of this Court to hear and determine said constitutional question. In the first place, the “Case” as prepared for argument here does not show that any constitutional question was either presented to or considered by the Circuit Judge who rendered the judgment appealed from. On the contrary, it does show that the question below arose upon a demurrer to the second affirmative defense set up in the answer, and was based, solely, upon the ground “that, in said defense, it is alleged that the plaintiff had entered into a contract with the defendant, whereby it was agreed, upon certain consideration, that the defendant should be released from all claims of the plaintiff for damages by reason of accidental injury or death; that such contract is contrary to law and against public policy, and a release thereunder cannot, therefore., be pleaded as a defense to .an action for damages caused by the defendant’s negligence.” And in the order overruling the demurrer, the Circuit Judge, while holding that a contract, whereby a railroad *177company attempts to relieve itself of any liability on account of negligence, is contrary to public policy, and where a party enters into such a contract before the injury was sustained, he would not be estopped from bringing his action for damages;' but where, as in this case, the party injured, after the injury was sustained, elected to receive compensation for such injury, as provided for by such contract, he is estopped from bringing his action for damages. He, therefore, rendered judgment overruling the demurrer. From this judgment plaintiff appealed, and, for the first time, so far as the record before us shows, by his second exception distinctly raised the constitutional question in these words: “Because his Honor erred in not holding that a contract, whereby a railroad corporation seeks immunity from damages caused by the negligence of itself or its servants, is null and void under the Constitution of the State.” Inasmuch as the Supreme Court is a tribunal whose duty it is to review the action of the Circuit Court, and in a law case correct any errors of law therein which are pointed out by the exceptions, this Court has uniformly held that the appellant has no right to have any question (except a question of jurisdiction) considered by this Court, unless it appears by the record as prepared for argument here, that such question has been presented to or considered by the Circuit Judge. It is true, as set forth in the petitions for a rehearing, that counsel for respondent, in his argument before this Court, does say: “Counsel for the plaintiff, in his argument of this case on Circuit, cited sec. 15 of art. 9 of the Constitution of 1895, as setting forth the public policy of this State in reference to contracts by employees.” But counsel for respondent also says: "“A careful consideration of this section will disclose the fact that its sole purpose and effect is to limit the defense of the negligence of a fellow-servant;” and he adds: “Counsel for the plaintiff in his argument also seemed to admit this to. be the proper construction of the sectionWe also observe that, in the printed argument of counsel for appellant on file in this case, he seems to refer to the constitutional *178provision above cited, only for the purpose of showing that the general and well settled doctrine that a railroad company cannot, by contract, exempt itself from liability for damages resulting from injuries sustained by reason of its negligence, because such a contract is against public policy, and, therefore, void, has received the sanction of the organic law of this State. It is easy, therefore, to understand why the Circuit Judge should not have considered the constitutional question in rendering his judgment in this case. But aside from this, it has been invariably held that this Court will consider no fact appearing only in the argument of counsel, but will confine itself to what appears in the record as prepared for argument here, unless the same is amended either by consent or other proper mode. We must hold, therefore, that'no constitutional question is properly involved in this case. It is true that, in the opinion of Mr. Justice Pope, he does refer to the constitutional provision above cited as an additional reason for the conclusion which he reaches; but he, manifestly, bases his conclusion mainly upon the ground that the contract set up in the second affirmative defense, to which the demurrer was directed, was void as contrary to public policy; and Mr. Justice Gary, in his special concurrence, unquestionably bases his concurrence solely upon the ground of public policy, while the other two Justices hold that the constitutional provision has no application to this case. This being the case, it is manifest that the question upon which the Court was equally divided was, not the constitutional question but the question as to public policy. Now, the rule in the Supreme Court of the United States is well settled that, where the case presents two questions, one of which is a Federal question and the other is not, if the view taken by the Court below of the latter question is decisive of the case, the Supreme Court of the United States will not take jurisdiction of the case, although there is also a Federal question in the case. By analogy, this rule may well be applied to the present case, as the conclusion reached by the several Justices manifestly *179turned upon the question as to public policy, which is not a constitutional question. We are of opinion, therefore, that no constitutional question can, properly, be said to be involved in this case, and that there is no ground for a rehearing.
It is, therefore, ordered, that the petition for- a rehearing be dismissed, and that the stay of the remittitur heretofore granted be revoked.